Item 1. Schedule of Investments: Putnam OTC & Emerging Growth Fund The fund's portfolio 10/31/05 (Unaudited) COMMON STOCKS (98.8%)(a) Shares Value Aerospace and Defense (2.0%) DRS Technologies, Inc. 248,300 $ 12,231,258 L-3 Communications Holdings, Inc. 134,500 10,466,790 Airlines (0.8%) SkyWest, Inc. 301,300 Automotive (0.8%) Oshkosh Truck Corp. 209,600 Banking (2.8%) Commerce Bancorp, Inc. 339,198 10,335,363 Corus Bankshares, Inc. 144,600 7,938,540 Texas Regional Bancshares, Inc. 183,300 5,376,189 Westcorp 114,900 7,239,849 Biotechnology (3.4%) Amylin Pharmaceuticals, Inc. (NON) 270,900 9,102,240 Cubist Pharmaceuticals, Inc. (NON) 294,116 5,944,084 Invitrogen Corp. (NON) 111,400 7,083,926 MedImmune, Inc. (NON) 461,100 16,129,278 Building Materials (0.9%) Building Material Holding Corp. 121,200 Coal (2.0%) CONSOL Energy, Inc. 151,800 9,244,620 Peabody Energy Corp. 168,300 13,154,328 Commercial and Consumer Services (3.3%) ARAMARK Corp. Class B 235,300 5,981,326 Consolidated Graphics, Inc. (NON) 117,700 4,589,123 Global Cash Access, Inc. (NON) 68,920 966,258 John H. Harland Co. 135,800 5,647,922 Walter Industries, Inc. 244,600 11,170,882 West Corp. (NON) 196,600 7,755,870 Communications Equipment (0.4%) Comtech Telecommunications Corp. (NON) 103,007 Computers (3.6%) Emulex Corp. (NON) 571,800 10,584,018 Intergraph Corp. (NON) 211,000 10,208,180 Logitech International SA ADR (Switzerland) (NON) 201,200 7,718,032 NCR Corp. (NON) 189,100 5,714,602 VeriFone Holdings, Inc. (NON) 236,180 5,479,376 Consumer Goods (1.5%) Chattem, Inc. (NON) 176,500 5,824,500 Tupperware Corp. 456,900 10,476,717 Consumer Services (2.5%) Interline Brands, Inc. (NON) 287,300 5,610,969 Labor Ready, Inc. (NON) 604,500 14,115,075 Talx Corp. 191,000 7,550,230 Electrical Equipment (1.6%) WESCO International, Inc. (NON) 454,600 Electronics (2.6%) Amphenol Corp. Class A Atmel Corp. (NON) CiDRA Corp. (acquired 1/28/04, cost $816) (Private) (RES)(NON)(F) Freescale Semiconductor, Inc. Class A (NON) MEMC Electronic Materials, Inc. (NON) Energy (6.5%) CAL Dive International, Inc. (NON) Cooper Cameron Corp. (NON) Hercules Offshore, Inc. (NON) Patterson-UTI Energy, Inc. Pride International, Inc. (NON) Rowan Cos., Inc. Unit Corp. (NON) Veritas DGC, Inc. (NON) Environmental (%) Clean Harbors, Inc. (NON) Financial (0.7%) Asset Acceptance Capital Corp. (NON) Forest Products and Packaging (0.9%) Crown Holdings, Inc. (NON) Gaming & Lottery (1.7%) Ameristar Casinos, Inc. GTECH Holdings Corp. Health Care Services (6.8%) Cerner Corp. (NON) Coventry Health Care, Inc. (NON) Henry Schein, Inc. (NON) LifePoint Hospitals, Inc. (NON) Lincare Holdings, Inc. (NON) Pediatrix Medical Group, Inc. (NON) Sierra Health Services, Inc. (NON) United Surgical Partners International, Inc. (NON) Homebuilding (0.9%) Desarrolladora Homex SA de CV ADR (Mexico) (NON) Lennar Corp. Household Furniture and Appliances (0.6%) Conn's, Inc. (NON) Insurance (2.0%) AmerUs Group Co. Safety Insurance Group, Inc. W.R. Berkley Corp. Investment Banking/Brokerage (1.7%) Calamos Asset Management, Inc. Class A Nuveen Investments, Inc. Class A Leisure (0.6%) Brunswick Corp. Lodging/Tourism (0.7%) Choice Hotels International, Inc. Machinery (2.7%) Cummins, Inc. JLG Industries, Inc. Timken Co. Medical Technology (8.8%) American Medical Systems Holdings, Inc. (NON) 338,000 5,526,300 Bausch & Lomb, Inc. 143,900 10,675,941 Charles River Laboratories International, Inc. (NON) 193,100 8,450,056 Dade Behring Holdings, Inc. 326,800 11,768,068 Diagnostic Products Corp. 106,900 4,500,490 DJ Orthopedics, Inc. (NON) 192,300 5,592,084 Illumina, Inc. - escrow (acquired 6/7/05, cost $5,523) (Private) (RES) (NON) (F) 2,400 9,342 Kinetic Concepts, Inc. (NON) 181,300 6,508,670 Mentor Corp. 157,000 7,065,000 Respironics, Inc. (NON) 146,400 5,251,368 Sybron Dental Specialties, Inc. (NON) 255,800 10,973,820 Symmetry Medical, Inc. (NON) 223,100 4,939,434 Varian Medical Systems, Inc. (NON) 363,100 16,542,836 Metal Fabricators (0.8%) Mueller Industries, Inc. 338,700 Metals (1.9%) Freeport-McMoRan Copper & Gold, Inc. Class B 270,800 13,382,936 Steel Dynamics, Inc. 252,400 7,816,828 Office Equipment & Supplies (0.5%) Reynolds and Reynolds Co. (The) Class A 223,200 Oil & Gas (3.2%) Bronco Drilling Co., Inc. (NON) 88,810 2,152,754 Giant Industries, Inc. (NON) 147,130 8,414,365 Newfield Exploration Co. (NON) 191,800 8,694,294 Noble Energy, Inc. 283,700 11,362,185 Universal Compression Holdings, Inc. (NON) 149,000 5,311,850 Pharmaceuticals (4.5%) Barr Pharmaceuticals, Inc. (NON) 205,900 11,828,955 Cephalon, Inc. (NON) 212,100 9,669,639 Endo Pharmaceuticals Holdings, Inc. (NON) 265,500 7,147,260 Hospira, Inc. (NON) 326,100 12,995,085 Salix Pharmaceuticals, Ltd. (NON) 140,100 2,513,394 Watson Pharmaceuticals, Inc. (NON) 155,600 5,377,536 Publishing (1.4%) R. H. Donnelley Corp. (NON) 259,900 Real Estate (0.5%) CB Richard Ellis Group, Inc. Class A (NON) 118,400 Restaurants (1.8%) Domino's Pizza, Inc. 376,800 9,013,056 Red Robin Gourmet Burgers, Inc. (NON) 224,600 10,832,458 Retail (5.2%) Advance Auto Parts, Inc. (NON) 299,850 11,244,375 Aeropostale, Inc. (NON) 370,000 7,229,800 American Eagle Outfitters, Inc. 187,800 4,422,690 Great Atlantic & Pacific Tea Co. (NON) 331,000 9,297,790 Michaels Stores, Inc. 237,700 7,863,116 New York & Company, Inc. (NON) 373,200 5,038,200 Pacific Sunwear of California, Inc. (NON) 261,900 6,552,738 Stein Mart, Inc. 352,300 6,464,705 Schools (1.0%) Career Education Corp. (NON) 314,600 11,196,614 UNEXT.com, LLC (acquired 4/14/00, cost $10,451,238) (Private) (RES)(NON)(F) 125,000 1,250 Semiconductor (1.9%) Brooks Automation, Inc. (NON) 485,600 5,686,376 Lam Research Corp. (NON) 441,200 14,886,088 NeoPhotonics Corp. (acquired 10/05/04, cost $425) (Private) (RES)(NON)(F) 472 5 Shipping (0.7%) American Commercial Lines, Inc. (NON) 8,517 239,498 J. B. Hunt Transport Services, Inc. 368,700 7,156,467 Software (4.6%) Amdocs, Ltd. (Guernsey) (NON) 255,200 6,755,144 Blackboard, Inc. (NON) 379,200 10,655,520 Cadence Design Systems, Inc. (NON) 432,900 6,917,742 Epicor Software Corp. (NON) 439,000 5,390,920 FileNET Corp. (NON) 190,800 5,371,020 MarketSoft Software Corp. (acquired 8/12/04, cost $2,446) (Private) (RES)(NON)(F) 42,985 4 Parametric Technology Corp. (NON) 1,079,500 7,027,545 Progress Software Corp. (NON) 292,900 9,120,906 Specialty Printing (0.2%) VistaPrint, Ltd. (Bermuda) (NON) 136,200 Technology Services (5.7%) Anteon International Corp. (NON) 194,500 8,791,400 CSG Systems International, Inc. (NON) 465,300 10,939,203 Digital River, Inc. (NON) 164,700 4,613,247 Fair Isaac Corp. 269,000 11,233,440 Fiserv, Inc. (NON) 201,600 8,805,888 Global Payments, Inc. 291,800 12,503,630 Transaction Systems Architects, Inc. (NON) 237,900 6,425,679 Textiles (1.6%) K-Swiss, Inc. Class A 304,000 9,256,800 Phillips-Van Heusen Corp. 281,800 8,017,210 Transportation (0.5%) Hornbeck Offshore Services, Inc. (NON) 159,300 Total common stocks (cost $1,033,496,699) $ CONVERTIBLE PREFERRED STOCKS (1.2%)(a) Shares Value Bowstreet Inc. Series A1, zero % cv. pfd. (acquired 11/23/04, cost $81,935) (Private) (RES) (NON)(F) 133,946 $ 81,935 Bowstreet Inc. Series A2 (acquired 10/25/00, cost $5,959,992) (Private) (RES)(NON)(F) 258,397 153,953 Capella Education Co., Inc. Series G, zero % cv. pfd. (acquired 2/14/02, cost $2,500,003) (Private) (RES)(NON)(F) 224,820 4,303,063 CiDRA Corp. Ser. D, $7.70 cv. pfd. (acquired various dates from 1/28/04 to 6/29/05, cost $3,255,851) (Private) (RES)(NON)(F) 44,729 916,050 CiDRA Corp. red. pfd. (acquired 1/28/04, cost $548,140) (Private) (RES)(NON)(F) 6,776 154,222 CommVault Systems zero % cv. pfd. (acquired various dates from 1/30/02 to 9/04/03, cost $4,749,999) (Private) (RES)(NON)(F) 1,517,087 5,704,247 Hyperchip, Inc. Ser. C, 8.00% cv. pfd. (acquired 9/05/00, cost $9,352,464) (Private) (RES)(NON)(F) 10,627,800 2,684 MarketSoft Software Corp. Ser. D, zero % cv. pfd. (acquired various dates from 12/07/00 to 8/12/04, cost $8,247,554) (Private) (RES)(NON)(F) 1,354,608 1,517,161 Totality Corp. Ser. D, $0.346 cum. cv. pfd. (acquired 6/26/00, cost $2,477,534) (Private) (RES)(NON)(F) 878,186 87,819 Total convertible preferred stocks (cost $37,173,472) $ TOTAL INVESTMENTS Total investments (cost $1,070,670,171) (b) $ Putnam OTC & Emerging Growth Fund WRITTEN OPTIONS OUTSTANDING at 10/31/05 (premiums received $39,585) (Unaudited) Contract Expiration date/ amount strike price Value Cephalon, Inc. (Call) $ 15,530 Nov 05/ 48.27 $ 9,087 Medimmune, Inc. (Put) 16,969 Nov 05/ 29.07 3,491 Walter Industries, Inc. (Put) 24,142 Nov 05/ 39.99 12,205 Total $ 24,783 NOTES (a) Percentages indicated are based on net assets of $1,111,739,084. (b) The aggregate identified cost on a tax basis is $1,071,538,844, resulting in gross unrealized appreciation and depreciation of $122,013,581 and $82,610,841, respectively, or net unrealized appreciation of $39,402,740. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at October 31, 2005 was $12,931,965 or 1.2% of net assets. Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $87,346 for the period ended October 31, 2005. During the period ended October 31, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $111,957,804 and $153,918,304, respectively. (F) Security is valued at fair value following procedures approved by the Trustees. At October 31, 2005, liquid assets totaling $1,466,223 have been designated as collateral for open written options. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, incuding certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the
